Citation Nr: 0731426	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-12 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hand.

2.  Entitlement to service connection for a disability of the 
feet.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to an increased (compensable) disability 
evaluation for service-connected bilateral hearing loss, 
currently rated as 0 percent disabling, based upon the 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claims of entitlement to service connection for arthritis of 
the left hand, a disability of the feet, headaches, and 
sinusitis, but granted a claim of entitlement to service 
connection for bilateral hearing loss, assigning a 0 percent 
disability rating, effective from December 18, 2001.  The 
veteran ultimately perfected an appeal of the foregoing 
denials of service connection and the noncompensable 
evaluation assigned to bilateral hearing loss.  The veteran's 
claims file was subsequently transferred to the Waco, Texas, 
RO.  


FINDINGS OF FACT

1.  Arthritis of the left hand was not shown in service or 
within the first post-service year, and any current arthritis 
of the left hand is unrelated to service or a disease of 
service origin.

2.  Other than second degree pes planus shown upon entry 
examination, a disability of the feet was not shown in 
service, and any current disability of the feet is unrelated 
to service, or a disease or injury of service origin.  

3.  Headaches were not shown in service, and any current 
headaches are unrelated to service or a disease or injury of 
service origin.  

4.  Sinusitis was not shown in service, and any current 
sinusitis is unrelated to service or a disease or injury of 
service origin.  

5.  On VA audiological examinations in March 2002, December 
2003, and August 2006, the veteran respectively demonstrated 
for VA rating purposes, Level II hearing bilaterally; Level 
III hearing in the right ear and Level I hearing in the left 
ear; and Level I hearing, bilaterally.  

6.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to 
bilateral sensorineural hearing loss so as to render 
impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Arthritis of the left hand was not incurred in or 
aggravated by service, and may not be presumed to be so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  A disability of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

3.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

4.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

5.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 3.385, 
4.85, Diagnostic Code 6100 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice by letters dated in January 2003, December 2004, 
December 2005, and March 2006.  The notification fully 
complied with all the requirements of Dingess v. Nicholson, 
specifically, providing such information as the degree of 
disability and effective date of an award.  The notification 
also substantially complied with the requirements set out in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claims and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

Given that the foregoing notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the veteran 
because the veteran's claim was subsequently adjudicated by 
the RO (see the January 2003 statement of the case and April 
2007 supplemental statement of the case), and because he had 
a meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence.  See for example the 
November 2002 notice of disagreement and May 2003 substantive 
appeal, as well as the May 2007 statement indicating that he 
had more evidence to substantiate his claims.  It is noted in 
that regard that the veteran did subsequently submit 
additional medical evidence that was received in June 2007.  
A review of the evidence was conducted by the RO, which 
determined that the evidence was not relevant to the issues 
currently under appeal, and that they were not therefore 
required to issue a supplemental statement of the case with 
respect to the evidence submitted.  38 C.F.R. § 19.31.  Based 
upon a review of that evidence, the Board concurs with that 
finding.  

VA has obtained the service medical records, VA and private 
post-service medical records, assisted the veteran in 
obtaining evidence, and afforded the veteran the opportunity 
to give testimony before the Board.  The veteran was provided 
with several VA audiometric examinations for the purpose of 
obtaining an opinion regarding the etiology and severity of 
his bilateral hearing loss.  

The veteran was not, however, provided with an examination 
for the purpose of obtaining an opinion regarding the origin 
of the other disabilities under consideration.  The Board 
specifically declines to undertake further development to 
provide a medical examination to obtain medical opinions with 
respect to these other claims because there is no evidence of 
treatment for the claimed disorders either in service or for 
decades following service.  Thus, while there may be current 
diagnoses for at least some of the claimed disabilities, 
there is no indication that any of the disabilities in 
question are related to service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  In view of the absence of evidence of 
the disabilities in service and any nexus statements in the 
post-service treatment records, any opinion relating 
pertinent disability to service would be speculative.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA does not have the resources, and is under no 
duty to perform a fishing expedition for putative evidence 
based upon unsupported allegations.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

Service Connection Claims

The Veteran's Contentions

The veteran alleges that he currently has the several 
disabilities at issue, namely arthritis of the left hand, a 
disability of the feet, headaches, and sinusitis, and that 
all the disabilities are related to or were aggravated by his 
experiences in military service.  With the exception of 
sinusitis, the veteran has offered no specific allegations; 
he has argued, however, that his current sinusitis is related 
to the inhalation of toxic fumes in service.  He has also 
argued that, as a veteran of combat, he should be afforded 
the benefits of 38 U.S.C.A. § 1154(b), asserting that his 
statements alone should constitute satisfactory evidence that 
the diseases and disabilities in question were incurred in 
service.  

Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection for certain chronic diseases such as 
arthritis may be presumed if they became manifest to a degree 
of 10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).


Factual Background

The veteran served on active duty in the United States Navy 
from May 1944 to June 1946.  With the singular exception of 
second degree pes planus shown in the report of a May 1944 
entry examination, there were no complaints, treatment nor 
diagnosis of arthritis of the left hand, a disability of the 
feet, headaches, or sinusitis found in the veteran's service 
medical records.   The Report of Physical Examination 
conducted upon the veteran's separation from service in June 
1946 documented that the examination of the veteran's 
extremities, feet, sinuses, and nervous system produced 
normal findings.  There was no indication of arthritis of the 
left hand, a disability of the feet, headaches, or sinusitis.  

The veteran filed the current claims in December 2001.  
Attached to his claim was a chronological list of medical 
treatment.  This list included foot surgeries in 1983, 1984, 
1985, 1993, and 1997, and sinus surgery in 1996.  Despite 
efforts on the part of the veteran and the RO to obtain the 
referenced medical records, they were not obtained and 
associated with the claims file.  

The earliest post-service medical records contained in the 
claims file are those dated in July 1996; these records, 
however, pertain to carcinoma, and not to any of the 
disabilities at issue.  The earliest post-service medical 
documentation of any of the disabilities at issue is 
contained in a June 2003 VA outpatient treatment record in 
which there were complaints of "burning feet."  A June 2004 
VA outpatient treatment record documented the diagnosis of 
rhinosinusitis, and a June 2006 VA hospital discharge summary 
contained discharge diagnoses noting a history of multiple 
foot surgeries, history of sinusitis, neuropathic pain, and 
generalized degenerative joint disease in multiple joints.   

Analysis

As noted above, With the singular exception of second degree 
pes planus shown in the report of a May 1944 entry 
examination, there were no complaints, treatment or diagnosis 
of arthritis of the left hand, a disability of the feet, 
headaches, or sinusitis found in the veteran's service 
medical records.  Further, there is no indication of the 
presence of any of these disabilities in the veteran's 
separation examination.  

The earliest post-service documentation in the claims file of 
any of the disabilities at issue, namely a disability of the 
feet, is dated in June 2003, some 56 years following 
separation from active service.  Even assuming the accuracy 
of the post-service medical history that the veteran provided 
at the time that he filed his claims, the earliest post-
service medical intervention for any of the disabilities at 
issue would have been in 1983, some 36 years following 
separation from service.  

The veteran believes that the disabilities at issue are 
directly related to his experiences in service.  He has not 
been shown, however, to possess the medical background 
required to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay medical opinions, particularly 
in the absence of any supporting medical authority, serve no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The veteran's argues that he is a veteran of combat, and as 
such should be afforded the benefits of 38 U.S.C.A. § 1154(b) 
such that his statements alone should constitute satisfactory 
evidence that the disabilities in question were incurred in 
service.  However, 38 U.S.C.A. § 1154(b) does not mandate 
service connection for every claim made by a veteran of 
combat.  That section addresses what happened in service, and 
simply provides a veteran of combat greater latitude in the 
reporting of in-service injuries or diseases.  It does not 
serve to overcome the lack of chronicity, or obviate the need 
for medical evidence of a nexus between events in service and 
any current disabilities.  

The fact that there was no evidence of any of the 
disabilities at issue upon separation from service; the fact 
that the first reported post-service medical intervention for 
any of the disabilities at issue was in 1983, approximately 
36 years after service; and the fact that the first 
documented complaints or diagnosis of record of any of the 
disabilities at issue is dated in 2003, approximately 56 
years following the veteran's separation from service, weighs 
heavily against the claims.  

Given the absence of any evidence of any of the disabilities 
at issue for over 36 years following separation from service, 
and in the absence of any competent evidence that any of the 
claimed disabilities are related to an in-service injury or 
disease, the preponderance of the evidence is against the 
claims for service connection; there is no doubt to be 
resolved; and service connection for arthritis of the left 
hand, a disability of the feet, headaches, and sinusitis is 
not warranted.

Compensable Rating for Bilateral Hearing Loss

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

By virtue of a May 2002 rating decision, service connection 
was granted for bilateral hearing loss, and a 0 percent 
disability evaluation, effective from December 2001, was 
assigned.  The veteran perfected an appeal as to the 
noncompensable rating assigned in this initial grant.  

The May 2002 noncompensable rating was based upon a March 
2002 VA audiological evaluation conducted for the purpose of 
determining the severity of his bilateral hearing loss and 
whether it was related to service.  The puretone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
55
60
70
LEFT
20
40
60
70

The veteran's average puretone decibel loss was 53 decibels 
in the right ear and 48 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 86 percent in the left ear.  The 
pertinent diagnosis was normal hearing from 500 to 1000 hertz 
with a mild to severe sensorineural loss above 1000 hertz, 
bilaterally.  

The veteran submitted a report of a private audiologist dated 
in January 2003.  In that report, the private audiologist 
stated that audiometric test results indicated a mild to 
severe sensorineural hearing loss bilaterally, with speech 
reception thresholds at 35 decibels in the right ear and 55 
decibels in the left ear; and speech discrimination scores in 
quiet were 60 percent in the right ear and 68 percent in the 
left ear at 80 decibels, bilaterally.  

In December 2003, a second VA audiological evaluation was 
conducted for the purpose of determining the severity of the 
veteran's bilateral hearing loss.  The puretone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
65
70
75
LEFT
35
50
65
70

The veteran's average puretone decibel loss was 61 decibels 
in the right ear and 55 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear and of 94 percent in the left ear.  The 
pertinent diagnosis was mild to severe sensorineural hearing 
loss, bilaterally.  

In August 2006, a third VA audiological evaluation was 
conducted for the purpose of determining the severity of the 
veteran's bilateral hearing loss.  The puretone thresholds, 
in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
55
60
60
LEFT
25
55
60
65

The veteran's average puretone decibel loss was 50 decibels 
in the right ear and 51 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left ear.  The 
pertinent diagnosis was normal to moderate to moderately 
severe sensorineural hearing loss, bilaterally.  

The Board recognizes that the veteran submitted a January 
2003 private audiology evaluation that appeared to 
demonstrate greater hearing impairment than the VA audiology 
examinations.  This private report, however, does not present 
the individual data regarding threshold hearing impairment in 
numerical terms, and did not explain the specific diagnostic 
and clinical tests that were administered.  Even more 
significantly is the fact that the seemingly more profound 
results of the 2003 private audiology examination were not 
replicated in either of the two subsequent VA audiology 
examinations.  The Board accords greater probative value to 
the more recent VA audiology test scores, especially since 
the three VA audiology examinations all produced similar 
results.  

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2006).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and 
the "poorer" ear on Table VII to produce a disability 
rating under Code 6100.

The findings of the VA audiological examinations noted above 
have been applied to the foregoing criteria for the 
evaluation of bilateral hearing.  The March 2002 findings, as 
applied to 38 C.F.R. Part 4, § 4.85, Table VI, correspond to 
Level II hearing, bilaterally.  The December 2003 findings, 
as applied to 38 C.F.R. Part 4, § 4.85, Table VI, correspond 
to Level III hearing in the right ear, and Level I hearing in 
the left.  The August 2006 findings, as applied to 38 C.F.R. 
Part 4, § 4.85, Table VI, correspond to Level I hearing, 
bilaterally.  Level II hearing bilaterally, Level III hearing 
in the right ear and Level I hearing in the left ear, and 
Level I hearing, bilaterally, all warrant a noncompensable 
evaluation.  38 C.F.R. Part 4, § 4.85, Table VII, Diagnostic 
Code 6100.  The veteran does not have an exceptional pattern 
of hearing impairment as defined in 38 C.F.R. § 4.86.  In 
light of the evidence of record, the veteran's bilateral 
sensorineural hearing loss is clearly rated in accordance 
with his current level of ratable disability, as set forth in 
applicable hearing schedule criteria.

Given that the May 2002 rating decision represents the 
initial grant of service connection for bilateral hearing 
loss, the Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). The record, however, does not support the assignment 
of a compensable disability rating at any time during the 
entire time period in question.

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate . . . [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In 
this case, the veteran has presented no evidence other than 
his assertions made in connection with this appeal that would 
indicate that there exist such factors as marked interference 
with employment or frequent periods of hospitalization 
resulting from his service-connected bilateral hearing loss.  

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based upon current findings and on the review of the 
entire evidence in the veteran's claims folder, the Board 
finds that the veteran's hearing loss does not approach the 
level required for the assignment of a compensable 
evaluation.  In view of the evidence of record, the 
provisions of 38 C.F.R. §§ 4.3 and 4.7 (2006) are not for 
application.  The preponderance of the evidence is against 
the grant of compensable rating; there is no doubt to be 
resolved; and an increased rating is not warranted.


ORDER

Entitlement to service connection for arthritis of the left 
hand is denied.

Entitlement to service connection for a disability of the 
feet is denied.  

Entitlement to service connection for headaches is denied.  

Entitlement to service connection for sinusitis is denied.





Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


